     Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 1 of 14



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ANTHONY HARDEN,
                                Petitioner,


        vs.                                                              9:18-CV-162
                                                                         (MAD/CFH)

LEROY FIELDS,
                        Respondent.
____________________________________________

APPEARANCES:                                             OF COUNSEL:

ANTHONY C. HARDEN
Petitioner pro se

OFFICE OF THE NEW YORK                                   PRISCILLA I. STEWARD, AAG.
STATE ATTORNEY GENERAL
28 Liberty Street
New York, New York 10005
Attorney for Respondent

Mae A. D'Agostino, U.S. District Judge:

                           MEMORANDUM-DECISION AND ORDER

                                         I. INTRODUCTION

        On February 8, 2018, Petitioner pro se Anthony Harden ("Petitioner") filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254, in which he challenges a 2013 judgment of

conviction in Albany County, upon a jury verdict, of two counts of second degree assault. Dkt.

No. 1; see also People v. Harden, 134 A.D.3d 1160, 1160 (3d Dep't 2015). Petitioner raises the

following grounds for habeas relief: (1) the New York State Supreme Court, Albany County,

violated his due process rights by improperly charging the jury on the defense of justification and

by failing to instruct the jury that if it found Petitioner justified with respect to the first-degree



                                                    1
     Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 2 of 14



assault counts, it could not consider lesser included counts of second-degree assault; (2) trial

counsel was ineffective for failing to timely object to the trial court's justification instruction; and

(3) appellate counsel was ineffective because he: (a) misunderstood the trial record and

erroneously argued that the jury rejected the justification defense; (b) briefed claims that were

unpreserved for appeal; and (c) failed to argue that the imposition of consecutive sentences was

illegal. Dkt. No. 1 at 5-12. In a Report-Recommendation and Order, Magistrate Judge Hummel

recommended denial and dismissal of the petition in its entirety. See Dkt. No. 22 at 3. Petitioner

has not objected to the Report-Recommendation and Order. For the reasons that follow, the

petition is denied and dismissed.

                                         II. BACKGROUND

A.      The Trial

        In June 2013, following a jury trial in New York State Supreme Court, Albany County,

Petitioner was convicted of two counts of assault in the second degree in violation of N.Y. Penal

Law § 120.05(2). See Dkt. No. 1 at 1; Harden, 134 A.D.3d at 1160. Petitioner was adjudicated to

be a second felony offender and sentenced to determinate prison terms of seven years, plus five

years of post-release, and five years, plus five years of post-release supervision, with the

sentences to run consecutively. See Dkt. No. 1 at 1; Harden, 134 A.D.3d at 1160; Dkt. No. 11-2

at 437, 448.

B.      Direct Appeal

        Petitioner's appellate counsel filed a brief in the New York State Supreme Court,

Appellate Division, Third Department, arguing that: (1) Petitioner's convictions for second degree

assault were not supported by the weight of the evidence; (2) the jury's rejection of the defense of

justification was not supported by the weight of the evidence; (3) the court's jury charge



                                                    2
     Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 3 of 14



concerning the defense of justification was "confusing and an incorrect statement of law"; and (4)

the imposition of consecutive sentences was "harsh and excessive." See Dkt. No. 11-1 at 160, 162

(capitalization omitted); see id. at 155-64. Petitioner also filed a pro se supplemental brief,

arguing that: (1) the trial court's "jury instruction improperly removed an issue of fact, failing to

allow the jury a fair consideration of defendant's justification defense, depriving him of a fair

trial"; (2) the trial court "failed to instruct the jury that a finding of not guilty by reason of

justification[] precluded consideration of the lesser included offenses"; (3) trial counsel was

ineffective because she "failed to make a timely objection to the [t]rial [c]ourt's improper jury

instruction"; and (4) the trial court erred in polling the jury only as to the counts on which he was

convicted, but not as to the counts on which he was acquitted. Dkt. No. 11-2 at 460-74.

        In a decision and order dated December 3, 2015, the Appellate Division denied Petitioner's

direct appeal and affirmed the trial court's July 23, 2013 judgment of conviction. See Harden,

134 A.D.3d at 1165. Petitioner, represented by counsel, moved for leave to appeal from the

December 3, 2015 decision and order of the Appellate Division at the New York State Court of

Appeals, arguing that: (1) the Supreme Court's justification charge was incorrect; (2) defense

counsel timely objected to the court's justification charge; and (3) the jury should have been

polled on all counts. See Dkt. No. 11-3 at 2-5.

        By order dated June 7, 2016, the New York State Court of Appeals denied Petitioner's

motion for leave to appeal. See id. at 6; People v. Harden, 27 N.Y.3d 1133 (2016).

C.      Petitioner's Motion to Vacate the Judgement

        On April 12, 2016, Petitioner filed a pro se motion to vacate the judgment of conviction

pursuant to N.Y. Crim. Proc. Law section 440. See Dkt. No. 11-3 at 8. Petitioner argued, as

relevant here, that: (1) the Supreme Court's justification instruction was erroneous; (2) trial



                                                     3
        Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 4 of 14



counsel was ineffective for (a) failing to timely object to the court's justification charge; (b)

acquiescing in the court's polling of only the charges upon which Petitioner was convicted, but

not those of which he was acquitted; (c) failing to preserve arguments that the justification

instruction was erroneous and that the jury polling was defective; and (d) failing to object to the

imposition of consecutive sentences; and (3) Supreme Court's imposition of consecutive sentences

was illegal. See id. at 8-24. The People did not file a response in opposition. See Dkt. No. 10-1

at 9.

          In a May 19, 2016 decision and order, the New York State Supreme Court, Albany

County, denied Petitioner's motion in its entirety. See Dkt. No. 11-3 at 177. The court held that

all issues raised by Petitioner in his CPL 440 motion were "or could have been, raised on the

appeal which was decided and therefore this motion must be denied." Id. at 175 (citing N.Y.

CRIM. PROC. LAW § 440.10(3)(a), (c)).

          On June 16, 2016, Petitioner sought leave to appeal the Supreme Court's May 19, 2016

decision and order denying his CPL 440 motion. See Dkt. No. 11-3 at 179-85. On August 9,

2016, the Appellate Division denied Petitioner's application. See id. at 186.

D.        Motion for Writ of Error Coram Nobis

          On May 22, 2017,1 Petitioner filed a motion for writ of error coram nobis in the Appellate

Division seeking to vacate that court's December 2015 decision and order. See Dkt. No. 11-3 at

187, 189. Petitioner argued, as relevant here, that "[a]ppellate [c]ounsel was ineffective for

failing to raise a winning argument of the ineffectiveness of trial counsel, and instead raised

issues that were unpreserved for appellate review[,]" including that appellate counsel "changed

the dynamics of the argument[] by stating the jury rejected the defense of justification which[]


1
 May 22, 2017, is the date Petitioner placed his petition for writ of error coram nobis in the depository box at
Fishkill Correctional Facility for U.S. Postal Service. See Dkt. No. 11-3 at 189.

                                                        4
     Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 5 of 14



cannot be inferred from a silent record[]." Dkt. No. 11-4 at 12. The People did not file a response

to the petition. See Dkt. No. 10-1 at 9. On August 25, 2017, the Appellate Division, Third

Department, denied Petitioner's motion for writ of error coram nobis. See Dkt. No. 11-4 at 83.

Petitioner then sought leave to appeal the Appellate Division's denial of his motion for writ of

coram nobis to the New York State Court of Appeals. See id. at 84. In an order dated November

10, 2017, the New York State Court of Appeals denied Petitioner's application for leave to appeal.

See id. at 88. In February 2018, Petitioner filed the present petition for writ of habeas corpus. See

Dkt. No. 1.

E.       Report-Recommendation and Order

         On April 16, 2021, Magistrate Judge Hummel issued a Report-Recommendation and

Order recommending that the Court deny and dismiss the petition. See Dkt. No. 22. Specifically,

Magistrate Judge Hummel found that Petitioner failed to exhaust his claims prior to bringing this

suit, and that Petitioner's claims otherwise lacked merit. See Dkt. No. 22 at 36, 38, 40.

Magistrate Judge Hummel also found that the Appellate Division's application of the standard of

Strickland v. Washington, 466 U.S. 668 (1984) regarding ineffective assistance of counsel claims

was not unreasonable, and therefore recommended that Petitioner's claim that trial counsel was

ineffective for failing to timely object to the trial court's jury charge regarding the defense of

justification be dismissed.

         Neither party filed objections to Magistrate Judge Hummel's Report-Recommendation and

Order.

                                         III. DISCUSSION
A.       Standard of Review

         1. AEDPA




                                                   5
     Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 6 of 14



        The Antiterrorism and Effective Death Penalty Act ("AEDPA") allows a federal court to

grant habeas relief to a state prisoner only if a state court's adjudication "resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States," or "resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding." 28 U.S.C. § 2254(d); see also Williams v. Taylor, 529 U.S. 362, 409-10 (2000). A

decision "involves an unreasonable application" of federal law where it "correctly identifies the

governing legal rule but applies it unreasonably to the facts of a particular prisoner's case."

Williams, 529 U.S. at 407-08. A petitioner must therefore demonstrate that the state court's

decision was "so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement." Harrington

v. Richter, 562 U.S. 86, 103 (2011). This is a "'highly deferential standard,'" requiring that state

courts "'be given the benefit of the doubt.'" Renico v. Lett, 559 U.S. 766, 773 (2010) (quotations

omitted). However, "[i]t preserves authority to issue the writ in cases where there is no possibility

fairminded jurists could disagree that the state court's decision conflicts with [the Supreme]

Court's precedents." Harrington, 562 U.S. at 102.

        Where a state court denies a claim on the merits without explaining its reasons, a

petitioner still bears the burden to show "there was no reasonable basis for the state court to deny

relief." Harrington, 562 U.S. at 98. In those cases, "a habeas court must determine what

arguments or theories ... could have supported[ ] the state court's decision," and then accord

deference if "it is possible [that] fairminded jurists could disagree that those arguments or theories

are inconsistent with the holding in a prior decision" of the Supreme Court. Id. at 102; see also

Shinn v. Kayer, 592 US. ___, 141 S. Ct. 517, 524 (2020) ("[W]e must determine what arguments



                                                    6
     Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 7 of 14



or theories ... could have supported the state court's determination.... Then, we must assess

whether fairminded jurists could disagree on the correctness of the state court's decision if based

on one of those arguments or theories") (internal quotation marks omitted).

        2. Review of a Report and Recommendation

        When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). When a party

files general objections, however, the court reviews those recommendations for clear error. See

O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16, 2011) (citations

and footnote omitted). After the appropriate review, "the court may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(1).

        A litigant's failure to file objections to a magistrate judge's report and recommendation,

even when that litigant is proceeding pro se, waives any challenge to the report on appeal. See

Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) (holding that, "[a]s a rule, a party's failure to

object to any purported error or omission in a magistrate judge's report waives further judicial

review of the point") (citation omitted). A pro se litigant must be given notice of this rule; notice

is sufficient if it informs the litigant that the failure to timely object will result in the waiver of

further judicial review and cites pertinent statutory and civil rules authority. See Frank v.

Johnson, 958 F.2d 298, 299 (2d Cir. 1992); Small v. Sec'y of Health and Human Servs., 892 F.2d

15, 16 (2d Cir. 1989) (holding that a pro se party's failure to object to a report and

recommendation does not waive his right to appellate review unless the report explicitly states

that failure to object will preclude appellate review and specifically cites 28 U.S.C. § 636(b)(1)



                                                     7
     Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 8 of 14



and Rules 72, 6(a), and former 6(e) of the Federal Rules of Civil Procedure).

B.      Jury Charge: Defense of Justification

        Petitioner avers that the trial court's jury charge concerning the defense of justification was

erroneous because it did not "instruct that if the jury found petitioner justified of the greater

counts it was not to consider lesser counts." Dkt. No. 1 at 5. Petitioner's trial counsel did not

object to the trial court's justification defense until after the jury had submitted a note to the court

that it had reached a verdict. Dkt. No. 11-2 at 424-25. As addressed in the Appellate Division's

ruling, "this objection came too late," was "unpreserved," and was thus procedurally defaulted.

Harden, 134 A.D.3d at 1164.

        "Where a state law procedural bar thus forms an independent basis for the state courts'

judgment," a federal court will only review the merits of the "petitioner's claim if the state law bar

was not 'adequate to support the judgment,' meaning that it was not 'firmly established and

regularly followed,' … or that, despite being firmly established, it was an 'exorbitant application

of a generally sound rule[.]'" Wright v. Duncan, 500 Fed. Appx. 36, 37 (2d Cir. 2012) (quoting

Walker v. Martin, 526 U.S. 307, 315 (2011); Lee v. Kemna, 534 U.S. 362, 376 (2002)) (other

citation omitted). As Magistrate Judge Hummel contends in his Report-Recommendation and

Order, Petitioner cannot establish that the trial court's application of the contemporaneous

objection rule was an "exorbitant application" of that rule. Lee, 534 U.S. at 376. Since

Petitioner's claim is barred by procedural default, this Court cannot consider the merits of

Petitioner's claims regarding the jury charge concerning the defense of justification unless he can

show cause and prejudice, or if he can establish that failure to consider the claim would result in a

fundamental miscarriage of justice. See Dkt. No. 22 at 27. As Magistrate Judge Hummel

correctly asserted, Petitioner has failed to make a showing of cause and prejudice and he has not



                                                    8
     Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 9 of 14



provided any showing of "actual innocence," necessary to excuse his procedural default. See id.

at 28; see also Hyman v. Brown, 927 F.3d 639, 656 (2d Cir. 2019) (citation omitted).

Accordingly, the Court finds that Petitioner's claims regarding the defense of justification are

barred from habeas review due to his unexcused procedural default, and that Petitioner's due

process challenge to the trial court's jury charge on justification is dismissed.

C.     Ineffective Assistance of Counsel Claims

       1. Legal Standard

       The standard applicable to ineffective assistance claims is "highly demanding," and

"rigorous." Kimmelman v. Morrison, 477 U.S. 365, 382 (1986); Lindstadt v. Keane, 239 F.3d

191, 199 (2d Cir. 2001). To prevail on a claim of ineffective assistance of counsel, a petitioner

must made two showings. First, he must demonstrate that his counsel's representation "fell below

an objective standard of reasonableness." Strickland v. Washington, 466 U.S. 668, 688 (1984).

Second, he must establish that he suffered prejudice — in this context, meaning that "there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different." Id. at 694. "[An] IAC claim must be rejected if the defendant fails to

meet either the performance prong or the prejudice prong." Bennett v. United States, 663 F.3d 71,

85 (2d Cir. 2011).

       Strickland instructs a court to "indulge a strong presumption that counsel's conduct falls

within the wide range of professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action 'might be considered sound trial

strategy.'" Strickland, 466 U.S. at 689 (quoting Michael v. Louisiana, 350 U.S. 91, 100–01

(1955)). The Court recognized in Strickland that "there are countless ways to provide effective

assistance in any given case," and that even the "best criminal defense attorneys would not defend



                                                   9
    Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 10 of 14



a particular client the same way." Id. Thus, "strategic choices made after a thorough

investigation of law and facts relevant to plausible options are virtually unchallengeable." Id. at

690.

        2. Ineffectiveness of Trial Counsel

        Petitioner contends that trial counsel was ineffective for failing to timely object to

the trial court's jury charge regarding the defense of justification. See Dkt. No. 1 at 7; Dkt. No.

20 at 12. The Appellate Division rejected Petitioner's ineffective assistance claim against trial

counsel based on her failure to timely object to the trial court's jury charge concerning the

justification defense because "[a] timely objection to the instruction would not have succeeded, as

[the Appellate Division's] review reveal[ed] no error." Harden, 135 A.D.3d at 1164. As trial

counsel had no basis to object to the trial court's jury charge, her failure to do so cannot be said to

be so deficient that, "the identified acts or omissions were outside the wide range of

professionally competent assistance." Strickland, 466 U.S. at 690.

        Petitioner further argues that trial counsel was ineffective for failing to object to

the trial court's justification charge on the basis that the trial court's justification charge

"failed to convey that a finding of justification on the top counts [of first degree assault]

precluded further deliberation." Dkt. No. 1 at 12; Dkt. No. 20 at 11 (citing People v. Velez, 131

A.D.3d 129, 13 N.Y.S.3d 354 (N.Y. App. Div. 2d Dept. 2015) and People v. Feuer, 11 A.D.3d

633, 782 N.Y.S.2d 858 (2004)). The jury charge at issue adequately conveyed that "[i]t [wa]s …

an element of each count of the indictment that the defendant was not justified," and that "if you

find the People have failed to prove beyond a reasonable doubt that the defendant was not

justified, then you must find the defendant not guilty on all counts." Dkt. No. 11-2 at 382-83.

Therefore, the jury necessarily found that the People proved beyond a reasonable doubt that



                                                    10
    Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 11 of 14



Petitioner was not justified as to any count when it found Petitioner guilty of the lesser-included

crime of assault in the second degree. See id. In his Report-Recommendation and Order,

Magistrate Judge Hummel thus agreed with Respondent that this contention lacks merit and fails

to establish that trial counsel was ineffective. See Dkt. No. 10-1 at 18; Dkt No. 22 at 31-32. As

the Supreme Court has observed, courts "generally presume that jurors follow their instructions."

Penry v. Johnson, 532 U.S. 782, 799 (2001) (citation omitted). Thus, Petitioner has not satisfied

the Strickland test. Accordingly, this Court finds that petitioner's claims on the issue of

ineffective assistance of trial counsel are dismissed as procedurally barred.

       3. Ineffectiveness of Appellate Counsel

       Petitioner contends that appellate counsel was ineffective because counsel: (1)

"misapprehended the trial record by stating thing [sic] that the jury rejected the justification

defense which could not be inferred from silent record"; (2) raised issues which were knowingly

unpreserved in the record of the trial transcript; and (3) failed to argue that the imposition of

consecutive sentences was illegal. Dkt. No. 1 at 8. Respondent contends that Petitioner's third

claim "was not asserted in the state courts" and is, therefore, unexhausted. Dkt. No. 10-1 at 20.

In any event, Respondent contends that all of Petitioner's ineffective assistance of appellate

counsel claims lack merit. See id.

               a. Exhaustion

       Prior to seeking federal habeas relief, a petitioner must exhaust available state remedies or

establish either an absence of available state remedies or that such remedies cannot adequately

protect his rights. See Aparicio v. Artuz, 269 F.3d 78, 89 (2d Cir. 2001) (quoting 28 U.S.C. §

2254(b)(1)). As Magistrate Judge Hummel addressed in his Report-Recommendation and Order,

the Second Circuit has observed that "the proper vehicle for bringing a claim of ineffectiveness of



                                                  11
    Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 12 of 14



appellate counsel [i]s a writ of error coram nobis addressed to the appellate division which

affirmed the original conviction." Mathis v. Hood, 851 F.2d 612, 615 (2d Cir. 1988) (italics and

citation omitted); see also Ehinger v. Miller, 928 F. Supp. 291, 294 (S.D.N.Y. 1996) ("[A] coram

nobis motion to the Appellate Division addresses errors at the appellate level, including

ineffectiveness of appellate counsel"). Here, Petitioner did not argue in his coram nobis motion

that appellate counsel was ineffective for failing to argue that the trial court's imposition of

consecutive sentences was illegal. See Dkt. No. 11-3 at 187-198; Dkt. No. 11-4 at 1-20. Thus, as

Petitioner raised this contention for the first time in his habeas corpus petition, his claim is not

exhausted. See Dorsey v. Kelly, 112 F.3d 50, 52 (2d Cir. 1997); see also Vasquez v. New York,

No. 17-CV-697, 2020 WL 2859007, *9 (S.D.N.Y. Feb. 27, 2020) ("Each factual claim made in

support of an allegation of ineffective assistance of counsel must be fairly presented to a state

court before a federal habeas court may rule upon it").

               b. Merits

       Petitioner's contention that appellate counsel was ineffective for failing to argue that the

imposition of consecutive sentences was illegal lacks merit. See Dkt. No. 1 at 8. As the state trial

court concluded, Petitioner's actions constituted "separate stabbing or slashing actions against two

different victims." Dkt. No. 11-3 at 177. Therefore, the sentences imposed may "run

consecutively when [as here,] multiple offenses are committed through separate and distinct acts,

though they are part of a single transaction." People v. Ramirez, 89 N.Y.2d 444, 451 (1996).

       Petitioner's claim that appellate counsel was ineffective because counsel advanced

arguments that "misapprehended the trial record by stating thing [sic] that the jury rejected the

justification defense which could not be inferred from silent [sic] record," is also meritless. Dkt.

No. 1 at 8. At trial, the jury necessarily rejected the defense of justification, as it could not have



                                                   12
    Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 13 of 14



found Petitioner guilty of assault in the second degree, as lack of justification was an element of

both crimes. See Dkt. No. 11-2 at 382-83, 385-86.

        Petitioner's claim that appellate counsel was ineffective for "rais[ing] issues which were

knowingly unpreserved in the record of the trial transcript," is also plainly meritless. Dkt. No. 1

at 8. As Petitioner asserts the same claim in his present habeas corpus petition, it is unclear what

Petitioner's basis for asserting that appellate counsel was ineffective for also raising that claim.

See Dkt. No. 1 at 5. Additionally, Petitioner's assertion that "[a]ppellate counsel should have

raised ineffective assistance of trial counsel, because trial counsel failed to register a timely

objection to the court's defective jury instruction on justification, which appeared on the face of

the record[,]" is also meritless. Dkt. No. 20 at 16. As petitioner's claim that trial counsel was

ineffective for failing to timely object to the trial court's justification charge lacks merit, it was

reasonable for appellate counsel not to raise an ineffective assistance of counsel claim as to trial

counsel on that basis.

                                         IV. CONCLUSION

        Having carefully reviewed the April 16, 2021 Report-Recommendation and Order, the

parties' submissions and the applicable law, the Court hereby

        ORDERS that Magistrate Judge Hummel's Report-Recommendation and Order (Dkt. No.

22) is ADOPTED in its entirety for the reasons set forth herein; and the Court further

        ORDERS that the petition for a writ of habeas corpus (Dkt. No. 1) is DENIED and

DISMISSED; and the Court further

        ORDERS that no certificate of appealability shall be issued with respect to any of

Petitioner's claims; and the Court further




                                                    13
    Case 9:18-cv-00162-MAD-CFH Document 23 Filed 06/15/21 Page 14 of 14



       ORDERS that the Clerk of the Court shall enter judgment in Respondent's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: June 15, 2021
       Albany, New York




                                               14
